COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00180-CR


JOHN DAVID ZIGELHOFER                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

                                                  PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: JULY 19, 2012




                             2